DEPOSIT AGREEMENT (Class A) Dated as of July 1, 2009 between WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION as Escrow Agent and THE BANK OF NEW YORK MELLON as Depositary TABLE OF CONTENTS Page SECTION 1.1Acceptance of Depositary 2 SECTION 1.2Establishment of Accounts 2 SECTION 2.1Deposits 2 SECTION 2.2Interest 2 SECTION 2.3Withdrawals 3 SECTION 2.4Other Accounts 3 SECTION 3.Termination 4 SECTION 4.Payments 4 SECTION 5.Representation and Warranties 4 SECTION 6.Transfer 5 SECTION 7.Amendment, Etc. 6 SECTION 8.Notices 6 SECTION 9.Obligations Unconditional 7 SECTION 10.Entire Agreement 7 SECTION 11.Governing Law 7 SECTION 12.Submission to Non-Exclusive Jurisdiction 7 SECTION 13.Waiver of Jury Trial Right 7 SECTION 14.Counterparts 7 SECTION 15.Rights of Receiptholders 7 SECTION 16.Limitation on Damages 8 -i- BACK DEPOSIT AGREEMENT (Class A) dated as of July 1, 2009 (as amended, modified or supplemented from time to time, this “Agreement”) between WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association, as Escrow Agent under the Escrow and Paying Agent Agreement referred to below (in such capacity, together with its successors in such capacity, the “Escrow Agent”), and THE BANK OF NEW YORK MELLON, as depositary bank (the “Depositary”). W I T N E S S E T
